DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figure 11 has two parts labeled with the same number 134 though the specification does not indicate that 1st contact member 134 is duplicated in Published Application paragraph 126.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “135” has been used to designate both “a contact member” in paragraph 126 and “a surface pattern” in paragraph 127.  Corrected drawing sheets in compliance with 37 CFR 
Claim Objections
Claim 16 is objected to because of the following informalities:
Claim 16, line 9 recites “said at least one detected translation” and should recite “said detected translation” since the “at least one translation detection arrangement” is “configured to detect a translation”.
Claim 34, line 1 recites “wherein spring includes” and should recite “wherein the spring includes” to provide clear reference to the spring introduced in claim 31.
Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“at least one translation detection arrangement” in claim 16,
“at least one change of state detection unit” in claim 16,
“at least one activation unit” in claim 16,
“at least one transmission unit” in claim 16,
“at least one indication unit” in claim 29,
“a translation detection arrangement” in claim 31,
“a transmission unit” in claim 31,
“a change of state detection unit” in claim 33, and
“an activation unit” in claim 33.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-30, and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 16 and 33 recite the following:
“at least one change of state detection unit” and “a change of state detection unit” in Claim 16, lines 6-7 and Claim 33, lines 2-3, respectively.
“at least one activation unit” and “an activation unit” in Claim 16, lines 8-9 and Claim 33, lines 4-5, respectively.
The disclosure fails to provide support for the above claim elements interpreted as invoking interpretation under 35 U.S.C. § 112(f). The “at least one change of state detection unit” is insufficiently described in the disclosure as filed because there is no disclosure of a structure and insufficient disclosure of a computer program that performs the claimed function.
The disclosure, including the specification, drawings, and originally filed claims, merely recites “change of state detection unit” then recites the function of “detect[ing] at least one change of state for the medicament delivery device based on the detected translation”, and does not describe any structure performing the claimed function, such as an analog circuit or a mechanical indicator. Published application paragraph 15 describes the “change of state detection unit” using 
	The “activation unit” is treated similarly to the “change of state detection unit” in that there is no description of any structure that performs the function of “activat[ing] said at least one change of state detection unit based on said at least one detected translation”. Paragraph 16 merely recites and “activation unit, configured to activate the at least one change of state detection unit based on the at least one detected translation” which is a nearly verbatim recitation of the claimed structure. Paragraphs 102 and 104 merely states that the activation unit activates the change of state detection unit based on a detected translation, but does not recite any structure that performs the function of “activat[ing] said at least one change of state detection unit based on said at least one detected translation”.
Paragraph 58 describes the “change of state detection unit” and the “activation unit”, among other units, being “at least partly implemented in a computer program” stating:
[t]he above mentioned units, such as […] the at least one change of state detection unit, the at least one activation unit […] can be at least partly implemented in a computer program, which, when it is executed in a processor, instructs the processor to execute the steps taken by the units, respectively.

However, this is insufficient disclosure of a computer program performing the claimed function because there is no recitation of an algorithm that transforms a general purpose microprocessor into “a special purpose computer programmed to perform the disclosed algorithm” (MPEP 2181(II)(B). The disclosure merely states the computer program “instructs the processor to execute 
	Therefore, the claimed subject matter of “a least one change of state detection unit” and “at least one activation unit” in Claim 16, and “a change of state detection unit” and “an activation unit” in Claim 33 are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “at least one change of state detection unit” and “at least one activation unit”, where the disclosure does not describe any structure or equivalents thereof that perform the claimed function, and insufficiently discloses a computer algorithm that performs the claimed function. As a result, claims 16-30 are indefinite.
Claim 33 recites “a change of state detection unit” and “an activation unit”, where the disclosure does not describe any structure or equivalents thereof that perform the claimed function, and insufficiently discloses a computer algorithm that performs the claimed function. As a result, claim 33 is indefinite.
Claim 28 recites the limitation "said information related to said medicament delivery" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim as claim 16 form which claim 28 depends recites “information related to said at least one change of state” in line 11.
Claim 29 recites the limitation "said medicament delivery" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 16, from which claim 29 depends, does not recite a medicament delivery and only recites a medicament delivery device, furthermore the translation detection arrangement can detect any translation movement of the medicament delivery device not just a medicament delivery translation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-23, and 25-35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2017/0124284 to Adam B. McCullough et al. (McCullough).
Regarding claim 16, McCullough discloses a communication device (1870, 1872 together comprise the communication device) that transmits information from a 
at least one translation detection arrangement (1892, 1894 together comprise a translation detection arrangement, at least in that contacts 1892, 1894 are arranged to detect translation movement of the needle shield 1860, see paras. 265, 266), configured to detect a translation of at least one physical part (1860) of said medicament delivery device (Fig. 18A shows a medicament delivery device) by utilization of a resilience and an electrical conductivity for at least one spring (1882) of said medicament delivery device (Figs. 18b, 18c; para. 266 describes the first contact 1982 and second contact 1894 closing an electrical circuit shown in Fig. 18b where the needle shield 1860 is covering the needle, and an open circuit in the drug delivery position with the needle shield 1860 retracted shown in Fig. 18c. Para. 266 describes the circuit is closed by resilient and electrically conductive spring 1864, at least because when pushed back the spring deforms to separate the spring 1882 from the electrical contacts 1892, 1894);
at least one change of state detection unit (1870; para. 266 describes the controller 1870 detecting the open and closed electrical circuit formed and determining that a medicament was delivered, i.e. a change of state, medicament delivery, was detected), configured to detect at least one change of state for said medicament delivery device based on said detected translation (para. 266 describes the controller 1870 detecting the open and closed electrical circuit formed and determining that a medicament was delivered, i.e. a change of state, medicament delivery, was detected);
at least one activation unit (para. 266 describes an activation unit opening and closing an electrical circuit), configured to activate said at least one change of state 
at least one transmission unit (1872) configured to provide a wireless transmission of information related to said at least one change of state to an external receiving device (para. 266).

Regarding claims 17-23, and 25-30, McCullough discloses the communication device as claimed in claim 16, and further discloses:
Claim 17: said communication device (1870, 1872) includes a first connector (1892) and a second connector (1894); and at least one of said first connector (1892) and said second connector (1894) is insulated from electrical contact with said at least one spring when said at least one spring is in a compressed form (Fig. 18c shows the compressed form of spring 1882 forming a gap that disconnects the spring 1882 from first and second contacts 1892, 1894 thereby insulating the electrical contacts from the conductive spring 1882 by an air gap);
Claim 18: the electrical insulation is caused by one in the group of: […] a physical isolation of the at least one spring from at least one of said first connector and said second connector (Fig. 18c; para. 266 shows the insulation is caused by an air gap physically isolating spring 1882 from first and second contacts 1892, 1894);
Claim 19: said communication device (1870, 1872) includes a first connector (1892) and a second connector (1894); and both of said first connector and said second connector are in electrical contact with said at least one spring when said at least 
Claim 20: said at least one spring (1882) has one form in the group of: a compressed form during a first state for said medicament delivery device; an expanded form during a second state for said medicament delivery device; an expanded form during a first state for said medicament delivery device (Fig. 18b; para. 266 shows the spring 1882 in the expanded form in electrical contact with the first and second connectors 1892, 1894 during the first state where the needle shield is disposed at the proximal end); and a compressed form during a second state for said medicament delivery device (Fig. 18c; para. 266 shows the spring 1882 radially compressed in the second state when electrical contact between first and second connectors 1892, 1894 is broken);
Claim 21: said at least one spring is in said second state during and after a medicament delivery performed by said medicament delivery device (Fig. 18c; para. 266 shows the at least one spring 1882 is in the compressed, i.e. second state, during medicament deliver and after medicament delivery for the time between the completion of medicament delivery and before the medicament delivery device is removed from the patient’s skin);
Claim 22: said at least one spring (1882), in combination with said first connector (1892) and said second connector (1894), is configured to function as a translation switch, said translation switch being activated by a translational movement of said at least one physical part of said medicament delivery device (para. 266);

Claim 25: said communication device (1870, 1872) is integrated in a housing of said medicament delivery device (Fig. 18a, #1862, 1870, 1872);
Claim 26: said at least one spring (1882) includes at least one in the group of: […], a needle guard spring configured to urge a needle guard sleeve towards a proximal end of the medicament delivery device after an injection of a medicament (para. 266 shows spring 1882 urges the needle shield 1860 distally to secure into the apertures 1888, 1890); and […];
Claim 27: said at least one spring (1882) is arranged as one in the group of: at least one combined spring providing functions corresponding to two or more springs; and separate springs, each providing a function corresponding to one of said at least one spring (1882; para. 266 provides the function of electrical connection and disconnection in response to needle shield translation);
Claim 28: said information related to said medicament delivery is based on preconfigured data and/or measured data, said data including one or more in the group of: […] at least one detected change of state, wherein each state represents one step in a sequence of steps of a medicament delivery (para. 266 describes a state of change recorded by the translation detection arrangement 1892, 1894 which is then 
Claim 29: said communication device (1870, 1872) further includes at least one indication unit configured to provide at least one indication of that said medicament delivery is performed (para. 266 describes the communication module 1872 provides indication to an external device that a medicament delivery has been completed), said at least one indication being provided during said delivery and also during a predetermined time period after said delivery has ended (para. 266);
Claim 30: said communication device (1870, 1872) further includes at least one indication unit including one or more in the group of: at least one light source configured to emit light as said at least one indication (para. 191 describes an output device such as a light emitting diode); […].

Regarding claim 31, McCullough discloses a communication device (1870, 1872 together comprise the communication device) that transmits information from a medicament delivery device (para. 226 describes sending information via wireless communication unit 1872 to an external device), the communication device comprising:
a translation detection arrangement (1892, 1894 together comprise a translation detection arrangement, at least in that contacts 1892, 1894 are arranged to detect translation movement of the needle shield 1860, see paras. 265, 266), configured to detect a translation of a physical part (1860) of the medicament delivery device (Fig. 18A shows a medicament delivery device) by utilization of a resilience and an electrical conductivity for a spring 
a first connector (1892) and a second connector (1894), where one of the first connector (1892) and the second connector (1894) is insulated from electrical contact with the spring when the spring is in a compressed form (Fig. 18c shows the compressed form of spring 1882 forming a gap that disconnects the spring 1882 from first and second contacts 1892, 1894 thereby insulating the electrical contacts from the conductive spring 1882 by an air gap);
a transmission unit (1872) configured to provide a wireless transmission of information related to the detected translation of the physical part to an external receiving device (para. 266).

Regarding claims 32-35, McCullough disclose the communication device of claim 31, and further discloses:
Claim 32: the electrical insulation is caused by one in the group of: […] a physical isolation of the spring from one of the first connector and the second connector (Fig. 18c; para. 266 shows the insulation is caused by an air gap physically isolating spring 1882 from first and second contacts 1892, 1894) […];

Claim 34: [the] spring (1882) includes at least one in the group of: […] a needle guard spring configured to urge a needle guard sleeve towards a proximal end of the medicament delivery device after an injection of a medicament (para. 266 shows spring 1882 urges the needle shield 1860 distally to secure into the apertures 1888, 1890); […];
Claim 35: the first connector (1892) and the second connector (1894) are in electrical contact with the spring creating a closed circuit when the spring is in an expanded form (Fig. 18b showing spring 1882 expanded to form an electrical contact with first and second connectors 1892, 1894).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over McCullough in view of U.S. Patent Application Publication 2011/0213306 to Ian B. Hanson et al. (Hanson).
Regarding claim 24, McCullough teaches the communication device as claimed in claim 17, wherein said communication device (1870, 1872) is included in an external unit being releasably attachable to said medicament delivery device (para. 203 describes the communication device being disposed in a separate housing that is detachable from the medicament delivery device).
However, McCullough does not teach said first connector and said second connector are coupled to said external unit by a first conductor and a second conductor, respectively.
Hanson is analogous art because Hanson teaches a medical device system with a first housing portion 901 and a second housing portion 902 in electrical connection with each other (Figures 27A, 27B). Hanson teaches said first connector (922) and said second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included Hanson’s first connector and said second connector are coupled to said external unit by a first conductor and a second conductor, in the communication device of McCullough to provide electrical connection between two components (abstract) as suggested by Hanson.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY ROSS WILSON whose telephone number is (571)270-5899.  The examiner can normally be reached on Monday-Friday 8 am- 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/LRW/Examiner, Art Unit 3783    

/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783        
03/01/2021